 PEPSI-COLA BOTTLING COMPANY OF PEORIAPepsi-Cola Bottling Company of Peoria and Team-sters, Chauffeurs and Helpers, Local Union No.627, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 33-CA-4894September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on June 10, 1980, by Team-sters, Chauffeurs and Helpers, Local Union No.627, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and dulyserved on Pepsi-Cola Bottling Company of Peoria,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 33, issued a complaintand notice of hearing on June 11, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 21,1980, following a Board election in Case 33-RC-2252, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about May 7, 1980, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On June 23, 1980, Respond-ent filed its answer and its amended answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint. Respondent assert-ed affirmatively that the Board erred as a matter oflaw by overruling its objections to conduct affect-ing the results of the election and by certifying theUnion.On July 3, 1980, counsel for the General Counselfiled directly with the Board a Motion for Sum-Official notice is taken of the record in the representation proceed-ing, Case 33-RC-2252, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968): Sec. 9(d) of the NLRA, as amended.252 NLRB No. 51mary Judgment. Subsequently, on July 9, 1980, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and amended answer to the com-plaint, Respondent denied that its full-time and reg-ular part-time driver salesmen constitute an appro-priate unit. It also denied that the Union was certi-fied, and that it was the exclusive collective- bar-gaining representative of the unit employees for thepurpose of collective bargaining with respect torates of pay, wages, and other terms and conditionsof employment. Respondent admits that on May 7,1980, the Union mailed a letter requesting com-mencement of negotiations. Respondent also admitsthat on June 3, 1980, it refused to bargain with theUnion over terms and conditions of employment.Respondent neither admits nor denies that theUnion is a labor orgaization within the meaning ofSection 2(5) of the Act. Respondent did not chal-lenge the Union's status during the underlying rep-resentation proceeding, and thus is precluded nowfrom doing so. Furthermore, the Union is affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, which has been found by the Board to be alabor organization within the meaning of Section2(5) of the Act. Accordingly, we find the Union isa labor organization within the meaning of Section2(5) of the Act. The unit in which the election wasconducted was that set forth in the Stipulation forCertification Upon Consent Election executed byRespondent and the Union and approved by theRegional Director on October 19, 1979.Respondent asserts as its affirmative defense thatthe Board erred "as a matter of law" in overrulingRespondent's objections to conduct affecting theresults of the election, and certifying the Union ascollective-bargaining representative of Respond-ent's employees.In its opposition to the General Counsel'sMotion for Summary Judgment, Respondentargues that the Union interfered with the employ-ees' free choice in the election, that the Union wasimproperly certified, that it has no obligation tobargain with the Union, and that its refusal to bar-339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgain does not violate Section 8(a) (5) and (1) of theAct.The General Counsel contends that Respondentmakes no claim that there is newly discovered evi-dence since the Board's certification, or that it hasevidence which was unavailable at the time of therepresentation proceeding and, thus, Respondentraises issues which were, or could have been, liti-gated and decided in the underlying representationproceeding. We agree with the General Counsel.Review of the record herein, including therecord in Case 33-RC-2252, reveals that on Octo-ber 19, 1979, the Regional Director approved theparties' Stipulation for Certification Upon ConsentElection. On November 30, 1979, a majority of Re-spondent's employees selected the Union as theirexclusive representative for the purpose of collec-tive bargaining. On December 7, 1979, Respondentfiled timely objections to the election. The objec-tions alleged that the Union interfered with the em-ployees' free choice by instructing eligible votersto sign their ballots if they voted "no"; by harass-ing an employee by requesting that he leave aunion meeting; and by encouraging employees tosign authorization cards and join the Union bypromising employees that they would receive a re-duction in initiation fees and an immediate deathbenefit insurance policy. On December 28, 1979,after an administrative investigation, the RegionalDirector issued his Report on Objections whereinhe found no merit in the objections and recom-mended that they be overruled and that the Unionbe certified. On April 21, 1980, the Board adoptedthe Regional Director's report and certified theUnion. On May 7, 1980, the Union by letter re-quested Respondent to bargain collectively. OnJune 3, 1980, Respondent by letter refused theUnion's request to bargain. It thus appears that Re-spondent is attempting in this proceeding to reliti-gate issues relating to the conduct of the electionand to the exclusive representative status of theUnion which were fully litigated and finally deter-mined in the underlying representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does2 See Pitisburgh Plate Glass Co. v N. LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).it allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is and at all times material herein hasbeen an Illinois corporation with offices and placeof business located in Peoria, Illinois, and has beenengaged in the business of manufacturing, bottling,and distributing soft drink beverages. During theselected representative period and at all times mate-rial herein, Respondent in the course and conductof its business purchased and caused to be trans-ferred and delivered to its Peoria facility goods andmaterials valued in excess of $50,000 which weretransported to said facility directly from Statesother than the State of Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs and Helpers, Local UnionNo. 627, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the r, aning of Section 9(b) of theAct:All full-time and regular part-time driver sales-men employed by the Employer at its plant lo-cated at 1215 Northeast Adams Street, Peoria,Illinois, but excluding all full-time and regularpart-time production and maintenance employ-ees, all helpers, vending service employees,office clerical employees, route supervisors,checkers, part-time students, warehouse em-340 PEPSI-COLA BOTTLING COMPANY OF PEORIAployees, fleet maintenance employees, techni-cal, managerial, professional employees, guardsand supervisors as defined in the Act, and allother employees.2. The certificationOn November 30, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 33, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on April 21,1980, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 7, 1980, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about June 3, 1980, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 3, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWi. Pepsi-Cola Bottling Company of Peoria is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Teamsters, Chauffeurs and Helpers, LocalUnion No. 627, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time driver sales-men employed by the Employer at its plant locatedat 1215 Northeast Adams Street, Peoria, Illinois,but excluding all full-time and regular part-timeproduction and maintenance employees, all helpers,vending service employees, office clerical employ-ees, route supervisors, checkers, part-time students,warehouse employees, fleet maintenance employ-ees, technical, managerial, professional employees,guards and supervisors as defined in the Act, andall other employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since April 21, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about June 3, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.341 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Pepsi-Cola Bottling Company of Peoria, Peoria, I-linios, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Teamsters, Chauf-feurs and Helpers, Local Union No. 627, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All full-time and regular part-time driver sales-men employed by the Employer at its plant lo-cated at 1215 Northeast Adams Street, Peoria,Illinois, but excluding all full-time and regularpart-time production and maintenance employ-ees, all helpers, vending service employees,office clerical employees, route supervisors,checkers, part-time students, warehouse em-ployees, fleet maintenance employees, techni-cal, managerial, professional employees, guardsand supervisors as defined in the Act, and allother employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Peoria, Illinios, facility copies ofthe attached notice marked "Appendix."3Copiesof said notice, on forms provided by the RegionalDirector for Region 33, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 33,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.MEMBER PENELLO, dissenting:For the reasons fully explicated in the dissentingopinion in Aladdin Hotel Corp., d/b/a AladdinHotel, 229 NLRB 499 (1977), enforcement denied584 F.2d 891 (9th Cir. 1978), I would direct a hear-ing on Objection 3. Accordingly, I would deny theGeneral Counsel's Motion for Summary Judgment.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Teamsters, Chauffeurs and Helpers,Local Union No. 627, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understanding342 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time driversalesmen employed by the Employer at itsplant located at 1215 Northeast AdamsStreet, Peoria, Illinois, but excluding all full-time and regular part-time production andmaintenance employees, all helpers, vendingservice employees, office clerical employees,route supervisors, checkers, part-time stu-dents, warehouse employees, fleet mainte-nance employees, technical, managerial, pro-fessional employees, guards and supervisorsas defined in the Act, and all other employ-ees.PEPSI-COLA BOTTILING COMPANY OFPEORIA343